Citation Nr: 1312279	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  The Veteran died in January 2006 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for the cause of the Veteran's death.

In January 2012, the Veteran testified at a hearing held before a Decision Review Officer (DRO) in Houston, Texas.  In October 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Houston, Texas.  A copy of each transcript is of record.  

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's appeal has been obtained. 

2.  The Veteran died in January 2006.  The death certificate shows that his immediate cause of death was ischemic bowel disorder.  Other significant conditions contributing to death but not resulting in the underlying cause listed anemia, renal failure, and acute respiratory failure.

3.  At the time of the Veteran's death, service connection was in effect for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), posttraumatic stress disorder (PTSD), residuals of cold injury of the left foot, residuals of cold injury of the right foot, tinnitus, and bilateral hearing loss.  

4.  The Veteran did not sustain a bowel, anemic, renal, or respiratory injury or disease in service.

5.  Symptoms of a bowel, anemic, renal disorder, or respiratory disorder were not chronic in service.

6.  Symptoms of a bowel, anemic, renal, or respiratory disorder were not continuous after separation from service.

7.  The ischemic bowel disorder that immediately caused the Veteran's death is not related to service.

8.  The anemia, renal failure, or acute respiratory failure, listed as significant conditions contributed to the Veteran's death, are not related to service.

9.  Anemia was not manifested to a compensable degree within one year of separation from service.

10.  Neither of the Veteran's service-connected disabilities were, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto.

11.  The Veteran's service-connected disabilities did not contribute substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).  In order to constitute the principal cause of death, the service-connected disability must be, singly or jointly with some other condition, the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In order for the service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the October 2012 Board hearing, the appellant specifically asserted that residuals of the frostbite, which is associated with the Veteran's very high honorable service in World War II, may have caused an aneurism in his stomach leading to his death.  She also indicated that both the psychological and physical problems associated with the Veteran's legs and other things associated with the frostbite led to a general deterioration that caused his death.

The Veteran's death certificate lists his immediate cause of death as ischemic bowel and other significant conditions contributing to death but not resulting in the underlying cause listed anemia, renal failure, and acute respiratory failure.

At the time of the Veteran's death, service connection was in effect for the following: TDIU; PTSD, evaluated at 30 percent disabling; residuals of cold injury of the left foot, evaluated at 30 percent disabling; residuals of cold injury of the right foot, evaluated at 30 percent disabling; tinnitus, evaluated at 10 percent disabling; and bilateral hearing loss, evaluated at 0 percent disabling (noncompensable).  Residuals of cold injury of the feet included pain on walking, burning of the soles of feet, peripheral vascular disease (PVD), tinea pedis, onychomycosis, mild stasis dermatitis, and mild peripheral neuropathy.

After a full review of the record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  With regard to the first inquiry, the Board finds that the weight of the evidence demonstrates the Veteran did not sustain a bowel, anemic, renal, or respiratory injury or disease in service; that symptoms of a bowel, anemic, renal, or respiratory disorder were not chronic in service; and that symptoms of a bowel, anemic, renal, or respiratory disorder were not continuous after separation from service. 

Service treatment records do not reveal any complaints, treatment, or diagnosis for symptoms of anemia, bowel disorder, renal disorder, or respiratory disorder.  In fact, an April 1945 in-service clinical evaluation report documented complaints and treatment for bilateral trench feet and test results of blood and urine were negative.  

At the time of separation from service in 1946, the May 1946 separation examination report documented clinical evaluation of the lungs, genitourinary system, and endocrine system were normal and no pertinent abnormalities were noted, provide more evidence against this claim.

Approximately 53 years later, after separation from service, a June 1999 VA examination report, pursuant to an April 1999 service connection claim for cold injuries of both feet, noted the Veteran's lungs as clear and abdomen as soft and benign with no findings of organomegaly or remarkable tenderness.  X-ray results of the chest showed minimum emphysema, no evidence of parenchymal disease, and calcified granuloma right upper lobe and small one above.  The VA examiner also noted that since separation from service, the Veteran had sought treatment for a fractured left ankle in 1979 and for extensive burns from a gasoline explosion in 1992.  In June 2002, the Veteran underwent an additional VA examination in which results from the clinical evaluation showed lungs are clear to auscultation without rales, rhonchi, or wheezing, and bowels were normal, providing more evidence against this claim.

Pursuant to VA outpatient treatment, a November 1999 record noted clear lungs, soft and nontender abdomen, and mild renal insufficiency according to the Veteran.  In February 2000, renal insufficiency was listed among the list of assessments following clinical evaluation.  January 2002 and April 2002 records noted a history of chronic renal insufficiency (CRI) as stable.  In August 2005, the Veteran's lungs were noted clear to auscultation bilaterally and abdomen soft, nontender, nondistended, and positive for bowel sounds, and an assessment of nausea.  Later that month, clinical evaluation of the chest was clear to auscultation on the left and decreased breath sounds/air movement on the right.  Pursuant to a November 2005 treatment session, the Veteran denied nausea and vomiting, chest was clear to auscultation bilaterally, and abdomen was nontender and nondistended, and a December 2005 record noted the Veteran's CRI since 1990, status post rhabdomyolysis.   

The Board finds the gap between discharge from honorable active service in 1946 and initial findings of minimal emphysema in the June 1999 VA examination report and renal insufficiency in a February 2000 VA outpatient treatment record as highly significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where a veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the death certificate documents the interval of time between onset of the ischemic bowel and death itself was days.  The record also does not show objective findings for anemia prior to the date of the Veteran's death.  As such, the Board finds that the Veteran's symptoms of a bowel, anemic, renal, or respiratory disorder were not continuous after separation from service.

Moreover, the weight of the evidence shows the ischemic bowel disorder, anemia, renal failure, or acute respiratory failure are not related to service or the service-connected disabilities. 

Specifically, in April 2008, a VA physician reviewed the claims file and opined, in pertinent part, that it is less likely as not that the Veteran's death from ischemic bowel, as listed on the death certificate, was caused by or related to his service-connected disabilities of PTSD, cold injury of the feet, hearing loss, or tinnitus.  The degree of probative value which may be attributed to a medical opinion is measured by multiple factors, to include whether the examining medical provider had a sufficiently clear and well-reasoned rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even on reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this case, the Board finds the VA physician's statement is inadequate because is not supported with sufficient rationale for why it is less likely as not that the Veteran's death from ischemic bowel was caused by or related to the service-connected disabilities, thus lacks probative value for this claim due to the absence of an explanation regarding the cause of the Veteran's death.  

Then in March 2009, the same VA physician reviewed the claims file again and considered the appellant's contention that the Veteran's service-connected disabilities, specifically PVD from the residuals of cold injury, contributed to his cause of death.  The VA physician opined that "it is within the realm of possibility that the Veteran's service-connected PVD caused poor circulation and therefore contributed to his death; however, [he is] unable to give a nexus without resort to speculation and conjecture."  

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (A physician's statement framed in terms such as "may" or "could" is not probative.).  However, the Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

In this case, the Board finds the VA physician's statement is adequate because is supported with sufficient rationale for why a nexus opinion could not be provided, yet lacks probative value for this claim due to the absence of an opinion regarding the cause of the Veteran's death, which is indicated he cannot do.  

In light of the findings discussed above and review of the pertinent medal and lay evidence of record, the weight of the competent evidence demonstrates no relationship between the ischemic bowel disorder, anemia, renal disorder, or acute respiratory disorder and active service, including no credible evidence of continuity of symptomatology of such symptoms since separation from service which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  Therefore, the Board finds that the criteria to establish service connection for ischemic bowel, anemia, a renal disorder, or a respiratory disorder, have not been met on a direct basis.  The medical opinion, the service records, and the post-service records as a whole provide highly probative evidence against this claim, indicating problems that caused the Veteran death that began decades after service with no indicated connection with service or a service connected problem, outweighing the appellant's claim. 

Next, the Board has considered whether service connection for a significant condition contributing to death but not resulting in the underlying cause can be granted on a presumptive basis as anemia is listed among the chronic disease for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  As noted above, the evidence of record does not show objective findings of anemia prior to the date of the Veteran's death, which was not during the first year after separation from service.  Therefore, service connection for the contributing cause of death on a presumptive basis for a chronic disease is not warranted.

With regard to the question of whether a service-connected disability was the principal or contributory cause of death, the Board finds the weight of the evidence shows that neither of the Veteran's service-connected disabilities (1) was, singly or jointly with some other condition, the immediate or underlying cause of the Veteran's death or was etiologically related thereto or (2) contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

In the April 2008 VA medical opinion, the VA physician further opined that neither anemia, rheumatic fever, or acute respiratory failure was caused by the service-connected disabilities of PTSD, cold injury to the feet, hearing loss, or tinnitus.  Again, the Board finds the VA physician's statement is inadequate because is not supported with sufficient rationale for why the immediate cause and other significant conditions contributing to death were not caused by the service-connected disabilities, thus lacks probative value for this claim due to the absence of an explanation regarding the cause of the Veteran's death.  See Jones, 23 Vet. App. at 389-90.  

However, the Board finds that in light of a review of the all pertinent medal and lay evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's service-connected disabilities and his cause of death, including no credible evidence of continuity of symptomatology of such symptoms since separation from service which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  

The Board notes that the question of causation in this case involves a complex medical issue that is beyond the personal knowledge of the appellant, thus she is not competent to address the medical etiology of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, only independent medical evidence may be considered to support its findings and that the Board is not free to substitute its own judgment for that of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The content of a 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In April 2006 and March 2012 letters, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The March 2012 letter provided notice of the provisions for the effective date of the claim.  The Hupp requirements were satisfied by the June 2012 supplemental statements of the case (SSOC), which informed the appellant of the Veteran's service-connected disabilities at the time of his death, and the March 2012 letter explained the type of evidence and information required to substantiate the claim on appeal based on a previously service-connected disorder and a disorder not yet service connected.  Although the March 2012 letter and June 2012 SSOC were not issued before the June 2006 rating decision on appeal, the appellant has not been prejudiced as she testified at the October 2012 Board hearing and the claim was readjudicated in the June 2012 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment and personnel records, VA outpatient treatment records, private treatment records, and VA medical opinions dated April 2008 and March 2009.  The Board notes that 38 U.S.C.A. § 5103A(d), concerning obtaining VA medical examination or medical opinion, is limited to claims for "disability compensation," thus does not pertain to a DIC claim.  See DeLarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Nevertheless, in a DIC case, VA must, as part of the duty to assist, "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


